(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

         JOHNSON, ACTING WARDEN v. WILLIAMS

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

   No. 11–465.      Argued October 3, 2012—Decided February 20, 2013
The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)
  provides that a federal habeas court may not grant relief to a state
  prisoner whose claim has already been “adjudicated on the merits in
  State court,” 28 U. S. C. §2254(d), unless the claim’s adjudication re-
  sulted in a decision that was “contrary to, or involved an unreasona-
  ble application of, clearly established Federal law, as determined by
  [this] Court,” §2254(d)(1), or “based on an unreasonable determina-
  tion of the facts in light of the evidence presented in the State court
  proceeding,” §2254(d)(2).
     A California jury convicted respondent Williams of first-degree
  murder. On direct appeal to the California Court of Appeal, she
  claimed that the trial court’s questioning and dismissal of a juror
  during deliberations violated both the Sixth Amendment and Cali-
  fornia law. In holding that the juror had been properly dismissed for
  bias, the California Court of Appeal quoted the definition of “impar-
  tiality” from United States v. Wood, 299 U. S. 123, 145–146, but it did
  not expressly acknowledge that it was deciding a Sixth Amendment
  issue. The State Supreme Court remanded for further consideration
  in light of its intervening Cleveland decision, which held that a trial
  court abused its discretion by dismissing for failure to deliberate a ju-
  ror who appeared to disagree with the rest of the jury about the evi-
  dence. Reaffirming its prior decision on remand, the State Court of
  Appeal discussed Cleveland, again quoted Wood, and failed to ex-
  pressly acknowledge that Williams had raised a federal claim.
     When Williams later sought federal habeas relief, the District
  Court applied §2254’s deferential standard of review for claims adju-
  dicated on the merits and denied relief. But the Ninth Circuit con-
  cluded that the State Court of Appeal had not considered Williams’
2                       JOHNSON v. WILLIAMS

                                 Syllabus

    Sixth Amendment claim. The court then reviewed that claim de novo
    and held that the questioning and dismissal of the juror violated the
    Sixth Amendment.
Held:
    1. For purposes of §2254(d), when a state court rules against a de-
 fendant in an opinion that rejects some of the defendant’s claims but
 does not expressly address a federal claim, a federal habeas court
 must presume, subject to rebuttal, that the federal claim was adjudi-
 cated on the merits. Pp. 7–13.
       (a) This conclusion follows logically from Harrington v. Richter,
 562 U. S. ___. There, the Court held that when a state court issues
 an order that summarily rejects without discussion all the claims
 raised by a defendant, including a federal claim that the defendant
 subsequently presses in federal habeas, the federal habeas court
 must presume that the federal claim was adjudicated on the merits.
 Though Richter concerned a state-court order that did not address
 any of the defendant’s claims, there is no sound reason not to apply
 its presumption when a state-court opinion addresses some but not
 all of those claims. Federal habeas courts should not assume that
 any unaddressed federal claim was simply overlooked because state
 courts do not uniformly discuss separately every claim referenced by
 a defendant. In fact, they frequently take a different course. They
 may view a line of state precedent as fully incorporating a related
 federal constitutional right, may not regard a fleeting reference to a
 provision of the Federal Constitution or federal precedent as suffi-
 cient to raise a federal claim, or may simply regard a claim as too in-
 substantial to merit discussion. Pp. 7−10.
       (b) Petitioner’s argument for an irrebuttable presumption goes
 too far. Certainly, if a state standard subsumes the federal standard,
 the federal claim may be regarded as having been adjudicated on the
 merits. See Early v. Packer, 537 U. S. 3, 8. But where, e.g., the state
 standard is less protective or the federal precedent was mentioned in
 passing, the presumption may be rebutted—either by a habeas peti-
 tioner (to show that the federal court should consider the claim de
 novo) or by the State (to show that the federal claim should be re-
 garded as procedurally defaulted). See Coleman v. Thompson, 501
 U. S. 722, 739. An irrebuttable presumption that state courts never
 overlook federal claims would sometimes be wrong. It would also im-
 properly excise §2254(d)’s on-the-merits requirement, for a claim that
 is rejected as a result of sheer inadvertence has not been evaluated
 on the merits. The experience of the lower federal courts shows that
 allowing federal habeas petitioners to rebut the presumption will not
 prompt an unduly burdensome flood of litigation. Pp. 10−13.
    2. Applying the rebuttable presumption of merits adjudication
                     Cite as: 568 U. S. ____ (2013)                    3

                                Syllabus

  here, the Ninth Circuit erred by finding that the State Court of Ap-
  peal overlooked Williams’ Sixth Amendment claim. Several facts
  lead to that conclusion. Most important is that the court discussed
  Cleveland, a State Supreme Court case that in turn examined three
  Federal Court of Appeals cases concerning the Sixth Amendment im-
  plications of discharging holdout jurors. Though Cleveland refused to
  follow those cases, the views of the federal courts of appeals do not
  bind a State Supreme Court when it decides a federal constitutional
  question. Regardless of whether a California court would consider
  Williams’ state-law and Sixth Amendment claims to be coextensive,
  their similarity makes it unlikely that the State Court of Appeal de-
  cided one while overlooking the other. The State Court of Appeal’s
  quotation of Wood, supra, at 145−146, further confirms that it was
  well aware that the juror’s questioning and dismissal implicated fed-
  eral law. Williams’ litigation strategy also supports this result. She
  treated her state and federal claims as interchangeable, so it is not
  surprising that the state courts did as well. Notably, Williams nei-
  ther petitioned the State Court of Appeal for rehearing nor argued in
  subsequent state and federal proceedings that the state court had
  failed to adjudicate her Sixth Amendment claim on the merits.
  Pp. 13−16.
646 F. 3d 626, reversed and remanded.

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, THOMAS, GINSBURG, BREYER, SOTOMAYOR, and KAGAN,
JJ., joined. SCALIA, J., filed an opinion concurring in the judgment.
                       Cite as: 568 U. S. ____ (2013)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 11–465
                                  _________________


   DEBORAH K. JOHNSON, ACTING WARDEN, PE- 

     TITIONER v. TARA SHENEVA WILLIAMS 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                             [February 20, 2013]


  JUSTICE ALITO delivered the opinion of the Court.
  The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA) restricts the circumstances under which a
federal habeas court may grant relief to a state prisoner
whose claim has already been “adjudicated on the merits
in State court.” 28 U. S. C. §2254(d). Specifically, if a
claim has been “adjudicated on the merits in State court,”
a federal habeas court may not grant relief unless “the
adjudication of the claim—
       “(1) resulted in a decision that was contrary to, or
    involved an unreasonable application of, clearly estab-
    lished Federal law, as determined by the Supreme
    Court of the United States; or
       “(2) resulted in a decision that was based on an un-
    reasonable determination of the facts in light of the
    evidence presented in the State court proceeding.”
    Ibid.
  Because the requirements of §2254(d) are difficult to
meet, it is important whether a federal claim was “adjudi-
cated on the merits in State court,” and this case requires
us to ascertain the meaning of the adjudication-on-the
2                  JOHNSON v. WILLIAMS

                     Opinion of the Court

merits requirement. This issue arises when a defendant
convicted in state court attempts to raise a federal claim,
either on direct appeal or in a collateral state proceeding,
and a state court rules against the defendant and issues
an opinion that addresses some issues but does not ex-
pressly address the federal claim in question. If this
defendant then raises the same claim in a federal habeas
proceeding, should the federal court regard the claim as
having been adjudicated on the merits by the state court
and apply deference under §2254(d)? Or may the federal
court assume that the state court simply overlooked the
federal claim and proceed to adjudicate the claim de novo,
the course taken by the Court of Appeals in the case at
hand?
  We believe that the answer to this question follows
logically from our decision in Harrington v. Richter, 562
U. S. ___ (2011). In that case, we held that, when a state
court issues an order that summarily rejects without
discussion all the claims raised by a defendant, including
a federal claim that the defendant subsequently presses in
a federal habeas proceeding, the federal habeas court must
presume (subject to rebuttal) that the federal claim was
adjudicated on the merits. We see no reason why this
same rule should not apply when the state court addresses
some of the claims raised by a defendant but not a claim
that is later raised in a federal habeas proceeding.
  Applying this rule in the present case, we hold that the
federal claim at issue here (a Sixth Amendment jury trial
claim) must be presumed to have been adjudicated on the
merits by the California courts, that this presumption was
not adequately rebutted, that the restrictive standard of
review set out in §2254(d)(2) consequently applies, and
that under that standard respondent is not entitled to
habeas relief. We therefore reverse the judgment of the
Court of Appeals.
                   Cite as: 568 U. S. ____ (2013)                3

                       Opinion of the Court

                                 I

                                 A

   In October 1993, respondent Tara Williams took two
of her friends for a drive in southern California with
the objective of committing a robbery. They stopped at a
liquor store in Long Beach, and while Williams waited in
the getaway car, her friends stole money from the cash
register and fatally shot the store’s owner. Williams then
drove one of her friends away, and the other fled on foot.
Williams avoided capture for five years but was ultimately
apprehended and charged with first-degree murder.
   At trial, Williams admitted that she had served as the
getaway driver but claimed that she did not know that her
friends were going to rob the liquor store at the particular
time in question. Instead, she contended that the three
friends had agreed only that they would “case” the store
and would possibly return later that evening to rob it. The
State countered that, regardless of whether Williams
knew precisely when and where the robbery was to take
place, she had agreed to help commit a robbery and that
this was sufficient to provide the predicate for felony
murder under California law.
   After deliberating for about three hours, the jury fore-
man sent the judge two notes. The first note asked the
following question:
        “ ‘Is it legally permissible for a juror to interpret . . .
     the jury instructions to mean that the conspiracy
     should involve a plan to commit a specific robbery ra-
     ther than a general plan to commit robberies in the
     future?’ ” Tr. 1247.
The second note stated:
     “I wish to inform you that we have one juror who . . .
     has expressed an intention to disregard the law . . .
     and . . . has expressed concern relative to the severity
     of the charge (first degree murder).” Id., at 1246.
4                  JOHNSON v. WILLIAMS

                     Opinion of the Court

The judge told the jury that the answer to the question in
the first note was “no.” Id., at 1249. Then, over Williams’
objection, the judge briefly questioned the foreman outside
the presence of the rest of the jury about the second note.
The foreman said that he thought the judge’s answer to
the first note might resolve the problem, and the judge
instructed the jury to resume its deliberations.
   The next morning, once again over Williams’ objection,
the judge decided to inquire further about the foreman’s
second note. On questioning by the judge and lawyers for
both parties, the foreman testified that Juror 6 had
brought up past instances of jury nullification. The fore-
man also expressed doubt about whether Juror 6 was
willing to apply the felony-murder rule. The trial judge
then ordered questioning of Juror 6, who first denied and
then admitted bringing up instances of nullification.
Juror 6 also testified that this was a serious case and that
he would vote to convict only if he was “very convinced . . .
beyond a reasonable doubt.” Id., at 1280. He later clari-
fied that in his view “convinced beyond a reasonable
doubt” and “very convinced beyond a reasonable doubt”
meant the same thing. Id., at 1281. After taking testi-
mony from the remaining jurors, who corroborated the
foreman’s testimony to varying degrees, the trial judge dis-
missed Juror 6 for bias. With an alternate juror in place,
the jury convicted Williams of first-degree murder.
                             B
  On appeal to the California Court of Appeal, Williams
argued, among other things, that the discharge of Juror 6
violated both the Sixth Amendment and the California
Penal Code, which allows a California trial judge to dis-
miss a juror who “upon . . . good cause shown to the court
is found to be unable to perform his or her duty.” Cal.
Penal Code Ann. §1089 (West 2004). Although Williams’
brief challenged the questioning and dismissal of Juror 6
                  Cite as: 568 U. S. ____ (2013)            5

                      Opinion of the Court

on both state and federal grounds, it did not clearly distin-
guish between these two lines of authority.
   In a written opinion affirming Williams’ conviction,
the California Court of Appeal devoted several pages to
discussing the propriety of the trial judge’s decision to dis-
miss the juror. People v. Taylor, No. B137365 (Mar. 27,
2001). The court held that Juror 6 had been properly
dismissed for bias and quoted this Court’s definition of
“impartiality” in United States v. Wood, 299 U. S. 123,
145–146 (1936). But despite its extended discussion of
Juror 6’s dismissal and the questioning that preceded it,
the California Court of Appeal never expressly acknowl-
edged that it was deciding a Sixth Amendment issue.
   Williams petitioned the California Supreme Court for
review, and while her petition was pending, that court
decided People v. Cleveland, 25 Cal. 4th 466, 21 P. 3d 1225
(2001), which held that a trial court had abused its discre-
tion by dismissing for failure to deliberate a juror who
appeared to disagree with the rest of the jury about the
evidence. The California Supreme Court granted Wil-
liams’ petition for review and remanded her case for fur-
ther consideration in light of this intervening authority.
People v. Taylor, No. S097387 (July 11, 2001).
   On remand, the California Court of Appeal issued a
revised opinion holding that the trial court had not abused
its discretion by questioning the jury and dismissing Juror
6. Williams argued that Juror 6—like the holdout juror in
Cleveland—was dismissed because he was uncooperative
with other jurors who did not share his view of the evi-
dence. But the California Court of Appeal disagreed,
explaining that Williams’ argument “not only misstate[d]
the evidence,” but also “ignore[d] the trial court’s explana-
tion that it was discharging Juror No. 6 because he had
shown himself to be biased, not because he was failing to
deliberate or engaging in juror nullification.” People v.
Taylor, No. B137365 (Jan. 18, 2002), App. to Pet. for Cert.
6                     JOHNSON v. WILLIAMS

                         Opinion of the Court

105a. As in its earlier opinion, the California Court of
Appeal quoted our definition of juror bias in Wood, but the
court did not expressly acknowledge that Williams had
invoked a federal basis for her argument. Despite that
omission, however, Williams did not seek rehearing or other-
wise suggest that the court had overlooked her federal
claim. Instead, she filed another petition for review in
the California Supreme Court, but this time that court
denied relief in a one-sentence order. People v. Taylor, No.
S104661 (Apr. 10, 2002), App. to Pet. for Cert. 85a.
   Williams sought but failed to obtain relief through state
habeas proceedings, and she then filed a federal habeas
petition under 28 U. S. C. §2254. The District Court ap-
plied AEDPA’s deferential standard of review for claims
previously adjudicated on the merits and denied relief.
Williams v. Mitchell, No. 03–2691 (CD Cal., May 30,
2007), App. to Pet. for Cert. 57a. In so holding, the Dis-
trict Court adopted a Magistrate Judge’s finding that the
evidence “amply support[ed] the trial judge’s determina-
tion that good cause existed for the discharge of Juror 6.”
Williams v. Mitchell, No. 03–2691 (CD Cal., Mar. 19,
2007), id., at 70a.
   The Ninth Circuit reversed. Unlike the District Court,
the Ninth Circuit declined to apply the deferential stand-
ard of review contained in §2254(d). The Ninth Circuit
took this approach because it thought it “obvious” that the
State Court of Appeal had “overlooked or disregarded”
Williams’ Sixth Amendment claim.1 Williams v. Cavazos,
646 F. 3d 626, 639 (2011). The Ninth Circuit reasoned
that Cleveland, the State Supreme Court decision on
——————
  1 Consistent with our decision in Ylst v. Nunnemaker, 501 U. S. 797,

806 (1991), the Ninth Circuit “look[ed] through” the California Supreme
Court’s summary denial of Williams’ petition for review and examined
the California Court of Appeal’s opinion, the last reasoned state-court
decision to address Juror 6’s dismissal. Williams v. Cavazos, 646 F. 3d
626, 635 (2011).
                 Cite as: 568 U. S. ____ (2013)            7

                     Opinion of the Court

which the State Court of Appeal had relied, “was not a
constitutional decision,” 646 F. 3d, at 640, and the Ninth
Circuit attributed no significance to the state court’s cita-
tion of our decision in Wood. Reviewing Williams’ Sixth
Amendment claim de novo, the Ninth Circuit applied its
own precedent and held that the questioning and dismis-
sal of Juror 6 violated the Sixth Amendment. 646 F. 3d, at
646–647. We granted the warden’s petition for a writ of
certiorari, 565 U. S. ___ (2012), in order to decide whether
the Ninth Circuit erred by refusing to afford AEDPA
deference to the California Court of Appeal’s decision.
                              II

                              A

  As noted above, AEDPA sharply limits the circum-
stances in which a federal court may issue a writ of habeas
corpus to a state prisoner whose claim was “adjudicated
on the merits in State court proceedings.” 28 U. S. C.
§2254(d). In Richter, 562 U. S., at ___ (slip op., at 10), we
held that §2254(d) “does not require a state court to give
reasons before its decision can be deemed to have been
‘adjudicated on the merits.’ ”       Rather, we explained,
“[w]hen a federal claim has been presented to a state court
and the state court has denied relief, it may be presumed
that the state court adjudicated the claim on the merits in
the absence of any indication or state-law procedural
principles to the contrary.” Id., at ___ (slip op., at 9).
  Our reasoning in Richter points clearly to the answer to
the question presented in the case at hand. Although
Richter itself concerned a state-court order that did not
address any of the defendant’s claims, we see no reason
why the Richter presumption should not also apply when a
state-court opinion addresses some but not all of a defend-
ant’s claims. There would be a reason for drawing a dis-
tinction between these two situations if opinions issued by
state appellate courts always separately addressed every
8                  JOHNSON v. WILLIAMS

                     Opinion of the Court

single claim that is mentioned in a defendant’s papers. If
there were such a uniform practice, then federal habeas
courts could assume that any unaddressed federal claim
was simply overlooked.
   No such assumption is warranted, however, because it is
not the uniform practice of busy state courts to discuss
separately every single claim to which a defendant makes
even a passing reference. On the contrary, there are
several situations in which state courts frequently take a
different course.
   First, there are circumstances in which a line of state
precedent is viewed as fully incorporating a related federal
constitutional right. In California, for example, the state
constitutional right to be present at trial “ ‘is generally
coextensive with’ ” the protections of the Federal Constitu-
tion. People v. Butler, 46 Cal. 4th 847, 861, 209 P. 3d 596,
606 (2009); see also, e.g., Commonwealth v. Prunty, 462
Mass. 295, 305, n. 14, 968 N. E. 2d 361, 371, n. 14 (2012)
(standard for racial discrimination in juror selection “ ‘is
the same under the Federal Constitution and the [Massa-
chusetts] Declaration of Rights’ ”); State v. Krause, 817
N. W. 2d 136, 144 (Minn. 2012) (“ ‘The due process protec-
tion provided under the Minnesota Constitution is identi-
cal to the due proces[s] guaranteed under the Constitution
of the United States’ ”); State v. Engelhardt, 280 Kan. 113,
122, 119 P. 3d 1148, 1158 (2005) (observing that a Kansas
statute is “analytically and functionally identical to the
requirements under the Confrontation Clause and the Due
Process Clause of the federal Constitution”). In this situa-
tion, a state appellate court may regard its discussion of
the state precedent as sufficient to cover a claim based on
the related federal right.
   Second, a state court may not regard a fleeting reference
to a provision of the Federal Constitution or federal prece-
dent as sufficient to raise a separate federal claim. Federal
courts of appeals refuse to take cognizance of arguments
                      Cite as: 568 U. S. ____ (2013)                   9

                           Opinion of the Court

that are made in passing without proper development.
See, e.g., United States v. Cloud, 680 F. 3d 396, 409, n. 7
(CA4 2012); United States v. Mitchell, 502 F. 3d 931, 953,
n. 2 (CA9 2007); United States v. Charles, 469 F. 3d 402,
408 (CA5 2006); Reynolds v. Wagner, 128 F. 3d 166, 178
(CA3 1997); Carducci v. Regan, 714 F. 2d 171, 177 (CADC
1983). State appellate courts are entitled to follow the
same practice.
   Third, there are instances in which a state court may
simply regard a claim as too insubstantial to merit discus-
sion. Indeed, the California Court of Appeal has expressly
stated that it has no obligation to address claims that lack
arguable merit. See People v. Rojas, 118 Cal. App. 3d 278,
290, 173 Cal. Rptr. 91, 93 (1981). That court has ex-
plained: “In an era in which there is concern that the
quality of justice is being diminished by appellate backlog
with its attendant delay, which in turn contributes to a
lack of finality of judgment, it behooves us as an appellate
court to ‘get to the heart’ of cases presented and dispose of
them expeditiously.” Ibid. See also People v. Burke, 18
Cal. App. 72, 79, 122 P. 435, 439 (1912) (“The author of an
opinion . . . must follow his own judgment as to the degree
of elaboration to be accorded to the treatment of any prop-
osition and as to the questions which are worthy of notice
at all” (emphasis added)). While it is preferable for an
appellate court in a criminal case to list all of the argu-
ments that the court recognizes as having been properly
presented, see R. Aldisert, Opinion Writing 95–96 (3d ed.
2012), federal courts have no authority to impose manda-
tory opinion-writing standards on state courts, see Cole-
man v. Thompson, 501 U. S. 722, 739 (1991) (“[W]e have
no power to tell state courts how they must write their
opinions”). The caseloads shouldered by many state appel-
late courts are very heavy,2 and the opinions issued by
——————
 2 See,   e.g., Judicial Council of California, 2011 Court Statistics Re-
10                     JOHNSON v. WILLIAMS

                          Opinion of the Court

these courts must be read with that factor in mind.
  In sum, because it is by no means uncommon for a state
court to fail to address separately a federal claim that the
court has not simply overlooked, we see no sound reason
for failing to apply the Richter presumption in cases like
the one now before us. When a state court rejects a federal
claim without expressly addressing that claim, a federal
habeas court must presume that the federal claim was
adjudicated on the merits—but that presumption can in
some limited circumstances be rebutted.
                              B
   Not satisfied with a strong but rebuttable presumption,
petitioner urges us to make the presumption irrebuttable.
Specifically, petitioner contends that a state court must be
regarded as having adjudicated a federal claim on the
merits if the state court addressed “the substance of [an]
asserted trial error.” Brief for Petitioner 27. Suppose, for
example, that a defendant claimed in state court that
something that occurred at trial violated both a provision
of the Federal Constitution and a related provision of state
law, and suppose further that the state court, in denying
relief, made no reference to federal law. According to
——————
port, Statewide Caseload Trends, 2000–2001 Through 2009–2010, p. 15
(observing that in fiscal year 2009–2010, the 105-judge California Court
of Appeal produced opinions in 10,270 cases), online at http://
www.courts.ca.gov/documents/2011CourtStatisticsReport.pdf (all Inter-
net materials as visited Jan. 24, 2013, and available in Clerk of
Court’s case file); In re Certification of Need for Additional Judges, 2012
WL 6619382 (Fla., Dec. 20, 2012) (in fiscal year 2011–2012, Florida’s
Second District Court of Appeal received appeals in 6,834 cases);
Supreme Court of Ohio, 2011 Ohio Courts Statistical Report, p. 14
(observing that in 2011 the State’s 69 intermediate appellate
judges rendered decisions in 7,129 cases), online at http://
www.supremecourt.ohio.gov / publications / annrep / IOCS / 2011OCS.pdf;
Court Statistics Project, Examining the Work of State Courts: An
Analysis of 2010 State Court Caseloads 40 (2012) (noting that in 2010
state appellate courts received appeals in over 270,000 cases).
                      Cite as: 568 U. S. ____ (2013)                     11

                           Opinion of the Court

petitioner’s argument, a federal habeas court would be
required to proceed on the assumption that the federal
claim was adjudicated on the merits.
   This argument goes too far. To be sure, if the state-law
rule subsumes the federal standard—that is, if it is
at least as protective as the federal standard—then the
federal claim may be regarded as having been adjudicated
on the merits. See Early v. Packer, 537 U. S. 3, 8 (2002)
(per curiam). But what if, for example, in at least some
circumstances the state standard is less protective? Or
what if the state standard is quite different from the
federal standard, and the defendant’s papers made no
effort to develop the basis for the federal claim? What if a
provision of the Federal Constitution or a federal prece-
dent was simply mentioned in passing in a footnote or was
buried in a string cite? In such circumstances, the pre-
sumption that the federal claim was adjudicated on the
merits may be rebutted—either by the habeas petitioner
(for the purpose of showing that the claim should be con-
sidered by the federal court de novo) or by the State (for
the purpose of showing that the federal claim should be
regarded as procedurally defaulted). See Coleman, supra,
at 739 (rebuttable presumption of no independent and
adequate state ground applies so long as “it fairly appears
that a state court judgment rested primarily on federal
law or was interwoven with federal law”). Thus, while the
Richter presumption is a strong one that may be rebutted
only in unusual circumstances, it is not irrebuttable.3 “Per
se rules should not be applied . . . in situations where the
generalization is incorrect as an empirical matter,” Cole-
man, 501 U. S., at 737, and an irrebuttable presumption

——————
  3 For example, when a defendant does so little to raise his claim that
he fails to “ ‘fairly present’ ” it in “each appropriate state court,” Bald-
win v. Reese, 541 U. S. 27, 29 (2004), the Richter presumption is fully
rebutted.
12                 JOHNSON v. WILLIAMS

                      Opinion of the Court

that state courts never overlook federal claims would
occasionally miss the mark.
   The language of 28 U. S. C. §2254(d) makes it clear that
this provision applies only when a federal claim was “ad-
judicated on the merits in State court.” A judgment is
normally said to have been rendered “on the merits” only
if it was “delivered after the court . . . heard and evaluated
the evidence and the parties’ substantive arguments.”
Black’s Law Dictionary 1199 (9th ed. 2009) (emphasis
added). And as used in this context, the word “merits” is
defined as “[t]he intrinsic rights and wrongs of a case as
determined by matters of substance, in distinction from
matters of form.” Webster’s New International Dictionary
1540 (2d ed. 1954) (emphasis added); see also, e.g., 9 Ox-
ford English Dictionary 634 (2d ed. 1989) (“the intrinsic
‘rights and wrongs’ of the matter, in contradistinction to
extraneous points such as the competence of the tribunal
or the like” (emphasis added)); Random House Dictionary
of the English Language 897 (1967) (“the intrinsic right
and wrong of a matter, as a law case, unobscured by pro-
cedural details, technicalities, personal feelings, etc.”
(emphasis added)). If a federal claim is rejected as a
result of sheer inadvertence, it has not been evaluated
based on the intrinsic right and wrong of the matter.
JUSTICE SCALIA is surely correct that such claims have
been adjudicated and present federal questions we may
review, post, at 3–4, but it does not follow that they have
been adjudicated “on the merits.” By having us neverthe-
less apply AEDPA’s deferential standard of review in such
cases, petitioner’s argument would improperly excise
§2254(d)’s on-the-merits requirement.
   Nor does petitioner’s preferred approach follow inexora-
bly from AEDPA’s deferential architecture. Even while
leaving “primary responsibility” for adjudicating federal
claims to the States, Woodford v. Visciotti, 537 U. S. 19, 27
(2002) (per curiam), AEDPA permits de novo review in
                    Cite as: 568 U. S. ____ (2013)                13

                        Opinion of the Court

those rare cases when a state court decides a federal claim
in a way that is “contrary to” clearly established Supreme
Court precedent, see Panetti v. Quarterman, 551 U. S. 930,
953 (2007). When the evidence leads very clearly to the
conclusion that a federal claim was inadvertently over-
looked in state court, §2254(d) entitles the prisoner to an
unencumbered opportunity to make his case before a fed-
eral judge.
  We are not persuaded that applying a rebuttable pre-
sumption in this context will be unduly burdensome for
federal courts. Before Richter, every Court of Appeals to
consider the issue allowed a prisoner to argue that a state
court had overlooked his federal claim.4 That approach
did not prompt an unmanageable flood of litigation, and
we see no reason to fear that it will do so now.
                             III
   Applying the presumption of merits adjudication to the
facts of this case, we hold that the Ninth Circuit erred by
finding that the California Court of Appeal overlooked
Williams’ Sixth Amendment claim. Several facts make
this conclusion inescapable.
   Most important is the state court’s discussion of Cleve-
land, 25 Cal. 4th 466, 21 P. 3d 1225, a California Supreme
Court decision on which the Court of Appeal solicited
briefing. Cleveland held that a California trial court, “if
put on notice that a juror is not participating in delib-
erations,” may “conduct ‘whatever inquiry is reasonably
necessary to determine’ whether such grounds exist and
——————
  4 See, e.g., Lyell v. Renico, 470 F. 3d 1177, 1181–1182 (CA6 2006);

Billings v. Polk, 441 F. 3d 238, 252 (CA4 2006); Espy v. Massac, 443
F. 3d 1362, 1364–1365, and n. 2 (CA11 2006); Brown v. Luebbers, 371
F. 3d 458, 460–461 (CA8 2004) (en banc); Chadwick v. Janecka, 312
F. 3d 597, 606 (CA3 2002); Norde v. Keane, 294 F. 3d 401, 410 (CA2
2002); Duckett v. Mullin, 306 F. 3d 982, 990 (CA10 2002); Fortini v.
Murphy, 257 F. 3d 39, 47 (CA1 2001).
14                 JOHNSON v. WILLIAMS

                      Opinion of the Court

. . . discharge the juror if it appears as a ‘demonstrable
reality’ that the juror is unable or unwilling to deliberate.”
Id., at 484, 21 P. 3d, at 1237 (citations omitted). The
Cleveland court acknowledged “[t]he need to protect the
sanctity of jury deliberations,” id., at 476, 21 P. 3d, at
1231, and included a lengthy discussion of three Federal
Court of Appeals cases that it said had “considered these
issues in depth,” id., at 480–484, 21 P. 3d, at 1234–1237.
Those three cases—United States v. Symington, 195 F. 3d
1080 (CA9 1999), United States v. Thomas, 116 F. 3d 606
(CA2 1997), and United States v. Brown, 823 F. 2d 591
(CADC 1987)—concern the discharge of holdout jurors in
federal court. Each case discusses the Sixth Amendment
right to a jury trial and concludes that a trial court should
not inquire further if it appears that there is “ ‘any reason-
able possibility that the impetus for a juror’s dismissal
stems from the juror’s views on the merits of the case.’ ”
Cleveland, supra, at 484, 21 P. 3d, at 1237 (quoting Sym-
ington, supra, at 1087); see also Thomas, supra, at 621–
622; Brown, supra, at 596. Though the Cleveland court
found much to praise in these decisions, it expressly de-
clined to follow them on this point. 25 Cal. 4th, at 483–
484, 21 P. 3d, at 1236–1237.
    Cleveland did not expressly purport to decide a federal
constitutional question, but its discussion of Symington,
Thomas, and Brown shows that the California Supreme
Court understood itself to be deciding a question with
federal constitutional dimensions. See 25 Cal. 4th, at 487,
21 P. 3d, at 1239 (Werdegar, J., concurring) (emphasizing
importance of careful appellate review in juror discharge
cases in light of the “constitutional dimension to the prob-
lem”). Indeed, it is difficult to imagine the California
Supreme Court announcing an interpretation of Cal. Penal
Code Ann. §1089 that it believed to be less protective than
the Sixth Amendment, as any such interpretation would
provide no guidance to state trial judges bound to follow
                 Cite as: 568 U. S. ____ (2013)           15

                     Opinion of the Court

both state and federal law.
   The Ninth Circuit’s conclusion to the contrary rested
on the fact that Cleveland refused to follow Symington,
Brown, and Thomas. 646 F. 3d, at 640. But the views of
the federal courts of appeals do not bind the California
Supreme Court when it decides a federal constitutional
question, and disagreeing with the lower federal courts is
not the same as ignoring federal law. The Ninth Circuit’s
apparent assumption that the California Supreme Court
could not refuse to follow federal court of appeals prece-
dent without disregarding the Federal Constitution would
undo §2254(d)’s “contrary to” provision, which requires
deference unless a state court fails to follow Supreme
Court precedent. 28 U. S. C. §2254(d)(1).
   Regardless of whether a California court would consider
Williams’ §1089 and Sixth Amendment claims to be per-
fectly coextensive, the fact that these claims are so similar
makes it unlikely that the California Court of Appeal
decided one while overlooking the other. Indeed, it is dif-
ficult to imagine any panel of appellate judges reading
Cleveland and passing on the propriety of dismissing a
holdout juror under §1089 without realizing that such
situations also bear on the federal constitutional right to a
fair trial. The California Court of Appeal’s quotation of
our definition of “impartiality” from Wood, 299 U. S., at
145–146, points to the same conclusion, confirming that
the state court was well aware that the questioning and
dismissal of Juror 6 implicated both state and federal law.
   Williams’ litigation strategy supports the same result.
Throughout her state proceedings, Williams treated her
state and federal claims as interchangeable, and it is
hardly surprising that the state courts did so as well. See
Brief for Appellant in No. B137365 (Cal. App.), App. 29
(citing §1089 precedent and concluding that Williams “was
accordingly denied her Sixth Amendment right to a unan-
imous jury”). After the California Court of Appeal ren-
16                 JOHNSON v. WILLIAMS

                     Opinion of the Court

dered its decision, Williams neither petitioned that court
for rehearing nor argued in the subsequent state and
federal proceedings that the state court had failed to
adjudicate her Sixth Amendment claim on the merits. The
possibility that the California Court of Appeal had simply
overlooked Williams’ Sixth Amendment claim apparently
did not occur to anyone until that issue was raised by two
judges during the oral argument in the Ninth Circuit. See
646 F. 3d, at 638, n. 7. Williams presumably knows her
case better than anyone else, and the fact that she does
not appear to have thought that there was an oversight
makes such a mistake most improbable.
  We think it exceedingly unlikely that the California
Court of Appeal overlooked Williams’ federal claim, and
the Ninth Circuit’s judgment to the contrary is reversed.
The case is remanded for further proceedings consistent
with this opinion.
                                            It is so ordered.
                 Cite as: 568 U. S. ____ (2013)            1

               SCALIA, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 11–465
                         _________________


   DEBORAH K. JOHNSON, ACTING WARDEN, PE- 

     TITIONER v. TARA SHENEVA WILLIAMS 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                      [February 20, 2013]


  JUSTICE SCALIA, concurring in the judgment.
  I agree with the Court’s rejection of the proposition that
a judgment denying a federal claim is irrebuttably pre-
sumed to have been “adjudicated on the merits” within the
meaning of 28 U. S. C. §2254(d). I disagree, however, that
one of the grounds on which the rebuttal may rely is that
the federal claim was “inadvertently overlooked.” Ante,
at 13. In my view the rebuttal must consist of a show-
ing, based on the explicit text of the court’s order, or upon
standard practice and understanding in the jurisdiction
with regard to the meaning of an ambiguous text, that the
judgment did not purport to decide the federal question.
“Decided after due consideration” is not, and has never
been, the meaning of the legal term of art “decided on the
merits,” and giving it that meaning burdens our lower
courts with an unusual subjective inquiry that demeans
state courts and will be a fertile source of litigation and
delay.
  In the Court’s view, a habeas petitioner receives de novo
review if he can prove that the state court, although ad-
dressing his state claim, overlooked his federal claim. A
nonexhaustive list of factors, we are told, may bear on the
analysis: state-court opinion-writing practices, ante, at 8,
9; state-law precedents and whether and how they incor-
porate federal law, ante, at 8; substantiality of the federal
2                   JOHNSON v. WILLIAMS

                SCALIA, J., concurring in judgment

claim, ante, at 9; citations to federal cases in state-court
opinions (or citations to state cases that contain citations
to federal cases), ante, at 13–14; the degree of similarity
between the federal and state claim, ante, at 15; a peti-
tioner’s “litigation strategy,” ante, at 15–16; and other
clues that may possibly illuminate the inner thought
processes of a state-court judge. Only after conducting its
own detective work does the Court conclude that the fed-
eral claim was not overlooked in this case.
   This complex exercise is unnecessary. A judgment that
denies relief necessarily denies—and thus adjudicates—all
the claims a petitioner has raised. See 1 H. Black, Law of
Judgments §1, p. 2 (2d ed. 1902) (“[T]he judgment neces-
sarily affirms, or else denies, that [an alleged] duty or . . .
liability rests upon the person against whom the aid of the
law is invoked”); id., §24, at 37. The judgment itself
gives conclusive expression that the claims have been con-
sidered and rejected—whatever the individual judge
might have been pondering (or not pondering). At common
law the formal language traditionally preceding the an-
nouncement of a court’s judgment was “consideratum est
per curiam” (“It is considered by the court”). See Black’s
Law Dictionary 349–350 (9th ed. 2009); 1 Bouvier’s Law
Dictionary 619 (8th ed. 1914).
   The Court maintains that “[i]f a federal claim is rejected
as a result of sheer inadvertence, it has not been evalu-
ated based on the intrinsic right and wrong of the matter,”
ante, at 12. Perhaps not, but it nonetheless may have
been rejected “on the merits.” That phrase does not sug-
gest a line between a considered rejection of a claim and
an unconsidered, inadequately considered, or inadvertent
rejection. Rather, it refers to a “determination that there
exist or do not exist grounds entitling a petitioner” to relief
under his claim, as contrasted with a “denial for such rea-
sons as failure to exhaust, procedural default, or statute-
of-limitations bar.” Gonzalez v. Crosby, 545 U. S. 524,
                  Cite as: 568 U. S. ____ (2013)            3

                SCALIA, J., concurring in judgment

532, n. 4 (2005). An “adjudication on the merits” is “best
understood by stating what it is not: it is not a resolution
of a claim on procedural grounds.” Muth v. Frank, 412
F. 3d 808, 815 (CA7 2005). And, as we have affirmed and
reaffirmed recently, where a claim has been denied, but it
is unclear from the record whether the denial was on the
merits or on another basis, we presume the former. Har-
rington v. Richter, 562 U. S. ___, ___ (2011) (slip op., at 9–
10) (citing Harris v. Reed, 489 U. S. 255, 265 (1989)); see
also Coleman v. Thompson, 501 U. S. 722, 732–733 (1991).
   We apply a presumption of merits determination in that
sense not just with respect to §2254(d) but for other pur-
poses as well. We have long applied it, for example, in
determining whether a claim is barred by res judicata:
    “Ordinarily, such a question is answered by a mere
    inspection of the decree—the presumption being that
    a dismissal in equity, without qualifying words, is a
    final decision on the merits. That presumption of fi-
    nality . . . disappears whenever the record shows that
    the court did not pass upon the merits but dismissed
    the bill because of a want of jurisdiction, for want of
    parties, because the suit was brought prematurely,
    because the plaintiff had a right to file a subsequent
    bill on the same subject-matter, or on any other
    ground not going to the merits.” Swift v. McPherson,
    232 U. S. 51, 55–56 (1914) (emphasis added); see also
    Hubbell v. United States, 171 U. S. 203, 207 (1898);
    Durant v. Essex Co., 7 Wall. 107, 109 (1868).
  We also apply a presumption of merits determination in
the sense I have described for purposes of 28 U. S. C.
§1257, which imposes a federal-question requirement as a
condition of this Court’s appellate jurisdiction. Michigan
v. Long, 463 U. S. 1032, 1040–1041 (1983). Indeed, the
application of the presumption in direct-review cases was
the genesis of the presumption in federal habeas cases.
4                   JOHNSON v. WILLIAMS

                SCALIA, J., concurring in judgment

The condition for federal habeas—that the federal ques-
tion must have been addressed on the merits by the state
courts—did not originate with the enactment of the Anti-
terrorism and Effective Death Penalty Act in 1996, but
was established as early as 1977 in Wainwright v. Sykes,
433 U. S. 72, 81, 86–87. We described the assessment
of whether that requirement was met as presenting “the
same problem of ambiguity that this Court resolved in
Michigan v. Long.” Harris, 489 U. S., at 262. And indeed,
we described the habeas requirement as an application of
the “adequate and independent state ground doctrine,”
which inquires whether a “finding of procedural default
will bar federal habeas review.” Ibid. It is of course un-
thinkable that a state-court resolution of a federal ques-
tion will escape our review under §1257 if it is inadvertent
rather than intentional.
   Given this background, there is no reason to believe that
AEDPA established a new and peculiar regime in which
the federal habeas court must make one assessment of
whether the federal question has been decided “on the
merits” for purposes of determining its authority to review
the question (a Long assessment which counts, as §1257
cases count, inadvertent resolution of a federal question);
and then must proceed to a different assessment of “on the
merits” (one that does not count inadvertent resolution)
for purposes of determining whether deference to the
state-court judgment is required.
   But, it will be argued, how can a court “defer” to a state-
court determination that was in fact never made? Must
not one first be sure it exists before one can accord it
respect? The answer is no; according respect only to de-
terminations that have for-sure been made is demonstra-
bly not the scheme that AEDPA envisions. Federal ha-
beas courts defer to state determinations that may in fact
never have been made whenever they find a summary,
unexplained rejection of a federal claim to be sustainable
                 Cite as: 568 U. S. ____ (2013)            5

               SCALIA, J., concurring in judgment

(e.g., not contrary to clearly established federal law as
determined by this Court). The validating basis that the
federal habeas court posits need not have been the one
that the state court actually relied upon; the state court
may well have applied a theory that was flat-out wrong,
and may not have made the subsidiary determinations
(including factual assessments) necessary to support the
correct theory. That does not matter. For what is accorded
deference is not the state court’s reasoning but the state
court’s judgment, which is presumed to be supported by
whatever valid support was available. See Harrington,
supra, at ___ (slip op., at 12) (“Under §2254(d) a habeas
court must determine what arguments or theories sup-
ported or, as here, could have supported, the state court’s
decision”). Indeed, the deference with regard to the basis
of decision is much more “blind” than the deference I
assert is necessary in the present case. I demand a state-
court statement (contained in the unqualified terms of its
judgment) that it has rejected the federal claim; I sim-
ply refuse to question the veracity of that statement. By
contrast, no statement is ever even required that the state
court relied upon the theory of federal law that the habeas
court finds validating.
   I doubt that the Court is prepared to abide by its novel
interpretation of “on the merits” for purposes of §2254(d).
Imagine that the state court formulated its judgment as
follows: “All claims raised by the defendant have been
considered and denied.” I cannot believe that the Court
would require federal courts to test the veracity of that
statement. Yet, as we have described, that is precisely
what an (unadorned) judgment denying relief already
conveys. Although the Court acknowledges that “ ‘[w]e
have no power to tell state courts how they must write
their opinions,’ ” ante, at 9, its analysis would turn solely
on how the order of judgment is styled.
   Resolution of this case is direct: Respondent’s claim was
6                  JOHNSON v. WILLIAMS

               SCALIA, J., concurring in judgment

“adjudicated on the merits,” because the state court ren-
dered a judgment rejecting all her claims, and the judg-
ment gave no indication (such as a statement that it was
“without prejudice”) that it was based on a procedural or
other nonmerits ground.
   The Court’s novel resolution of the “on the merits” ques-
tion produces a clear enough answer in this case. The
weight of the evidence demonstrated that it was “exceed-
ingly unlikely” that the state court overlooked the federal
claim. Ante, at 16. But such ready resolution will not be
commonplace. Consider another case, where the federal
and state claims are not related, where there is no rele-
vant state precedent referring to federal law, where state
law might be interpreted as less defendant-friendly than
the federal standard, or where a confluence of such factors
exists. The answer to whether the federal claim has been
“evaluated based on the intrinsic right and wrong of the
matter” is anybody’s guess. One thing, however, is cer-
tain: The Court’s case-by-case approach will guarantee
protracted litigation over whether a state-court judge was
aware of a claim on the day he rejected it.
   The Court tells us not to worry about a flood of liti-
gation, because the Courts of Appeals have previously al-
lowed arguments from petitioners that the state courts
overlooked their federal claims. Ante, at 13, and n. 4
(citing cases). But many of those cases applied a much
simpler (and even less justifiable) test than the one
adopted today: if the federal claim was not addressed in
the opinion, then it was not adjudicated on the merits. See,
e.g., Lyell v. Renico, 470 F. 3d 1177, 1181–1182 (CA6
2006); Fortini v. Murphy, 257 F. 3d 39, 47 (CA1 2001).
And even those courts that attempted to “divin[e] the
thought processes of” the judge limited their inquiry to
“what a state court has said.” Brown v. Luebbers, 371 F.
3d 458, 461 (CA8 2004) (emphasis added); see also, e.g.,
Chadwick v. Janecka, 312 F. 3d 597, 606 (CA3 2002). By
                 Cite as: 568 U. S. ____ (2013)           7

               SCALIA, J., concurring in judgment

contrast, the Court today asks whether a judge thought
about the merits of an unaddressed claim, and leaves on
the table any evidence relevant to that inquiry.
   This newly-sponsored enterprise of probing the judicial
mind is inappropriately intrusive upon state-court pro-
cesses. Are federal habeas courts now to consider evidence
relevant to the internal deliberations of the state judici-
ary? Can a petitioner introduce testimony showing that
state-court judges—because of time constraints, heavy
caseloads, or other reasons—fail to read the briefs but
leave that to their assistants, whose recommendations
they rarely reject? Or testimony showing that, typically,
only one judge on the state-court appellate panel reads the
briefs and considers all the claims, and the others simply
join the drafted order? Has there been an “adjudication
on the merits” then? Future litigation will supply the
answers.
   For these reasons, I do not join the opinion of the Court
and concur only in the judgment.